Order issued November        3°    , 2012




                                              In The
                                 (Court of Appra
                          fiftIDistrirt of - rxas at Dallas
                                       No. 05-12-00894-CV


                        BEECHWOOD SERVICING, LLC, Appellant

                                                 V.

                               MIKE OWEN, ET AL., Appellees


                                            ORDER

       We GRANT appellant's November 21, 2012 second motion for an extension of time to file

a brief. Appellant shall file its brief on or before December 21, 2012. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.




                                                       E IZ ETH LANG- 1E S
                                                       JU/STI